Citation Nr: 1225350	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  02-17 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran had active service from January 1955 to January 1975.  He died in September 1986; the appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2004, the appellant and her two brothers testified at a Central Office hearing before a member of the Board who is no longer employed by the Board.  A transcript of the hearing is of record.

In March 2006, the issue on appeal was denied by the Board.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2007 Order, the Court vacated the March 2006 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).

In November 2009, the Board issued another decision that denied service connection for the cause of the Veteran's death. The appellant thereupon filed an appeal with the Court.  In July 2010, the Court issued an order granting a Joint Motion and remanded the case to the Board for action in compliance with the joint motion.

In November 2011, the appellant elected to participate in a new hearing in the matter.  In May 2012, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No records pertinent to this appeal were found therein.


FINDINGS OF FACT

1.  The Veteran died in September 1986.  His death certificate lists the immediate cause of death as pneumocystis carinii pneumonia due to fulminant respiratory failure due to AIDS, with congestive heart failure and chronic bronchitis as significant conditions contributing to death.

2.  It is presumed that the Veteran was exposed to herbicides during his active service in Vietnam.  

3.  It is presumed that the Veteran's congestive heart failure is due to exposure to herbicides in Vietnam.

4.  Congestive heart failure contributed substantially and materially to the Veteran's principal cause of death.


CONCLUSIONS OF LAW

1.  Under the recently enacted VA liberalizing law, congestive heart failure is presumed to have been incurred in service as a result of the Veteran's in-service herbicide exposure. 38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Congestive heart failure, a disability that is presumed to have been incurred in service, contributed substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.3.07, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the appellant's claim.  This is so because the Board is taking action favorable to the appellant by granting service connection for the cause of the Veteran's death; a decision at this point poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Criteria & Analysis

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  For the reasons explained below, the Board finds that in light of a recent liberalizing regulation that expanded the presumptive conditions associated with herbicide exposure to include ischemic heart disease, entitlement to service connection for the cause of the Veteran's death is warranted.  

To establish service connection for the cause of the Veteran's death, the medical evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).

Pertinent law and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases shall be service connected if the Veteran was exposed to an herbicide agent during service, if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

During the course of this appeal, VA added three disabilities to the presumptive disabilities listed in 38 C.F.R. § 3.309(e).  Specifically, on August 31, 2010, the Secretary of VA published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish presumptions of service connection for ischemic heart disease, Parkinson's disease, and chronic B cell leukemias.  75 Fed. Reg. 53,202 (August 31, 2010).  The final rule is applicable to claims pending before VA on August 31, 2010.  Id.  Therefore, the Board finds the amended regulation applies to the current claim.

In the proposed rule, which was ultimately adopted, VA noted that, according to Harrison's Principles of Internal Medicine (Harrison's Online, Chapter 237, Ischemic Heart Disease, 2008), IHD (ischemic heart disease) is a condition in which there is an inadequate supply of blood and oxygen to a portion of the myocardium; it typically occurs when there is an imbalance between myocardial oxygen supply and demand.  Therefore, for purposes of the regulation, the term "IHD" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Since the term refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  38 C.F.R. § 3.309(e) (2011).

In this case, the Veteran's DD Form 214 shows that he served from January 1955 to January 1975, and that he received the Vietnam Service Medal with 4 Bronze Service Stars, the Republic of Vietnam Campaign Medal, and the Vietnamese Cross of Gallantry, in addition to a number of other medals.  Personnel records show that he served in Vietnam from July 23, 1967 to July 22, 1968, and that he participated in Vietnam Counteroffensive campaigns.   There is no affirmative evidence showing that the Veteran was not exposed to an herbicide agent in service.  As such, exposure to an herbicide agent is presumed.

The record also includes the Veteran's September 27, 1986, death certificate which shows that the Veteran's immediate cause of death was pneumocystis carinii pneumonia due to fulminant respiratory failure due to AIDS, with congestive heart failure and chronic bronchitis as significant conditions contributing to death.  Congestive heart failure is defined as "a clinical syndrome due to heart disease."  See Dorland's Illustrated Medical Dictionary 672 (30th ed. 2003).  As outlined above, the term "ischemic heart disease" is not limited to the specific cardiovascular disorders listed in the amended regulation.  On the contrary, it extends to all disorders generally accepted within the medical definition of ischemic heart disease and, thus, resolving any reasonable doubt in the appellant's favor, may also encompass the Veteran's fatal congestive heart failure.  38 C.F.R. § 3.309(e), Note 3 (2011).

In short, VA regulations dictate that the Veteran's congestive heart failure is presumed to have been incurred during service based on his exposure to herbicides in Vietnam.  Although the Board observes that there is both favorable and unfavorable medical nexus evidence of record in this case, no discussion of the medical opinions is necessary in light of the presumption of service connection for ischemic heart disease pursuant to the amended regulation.  Thus, because the Veteran had qualifying Vietnam service; is presumed to have been exposed to herbicide agents during his Vietnam service; and, as congestive heart failure was a contributing factor to the Veteran's death, the Board finds that such disability contributed substantially and materially to the Veteran's cause of death, and entitlement to service connection for the cause of the Veteran's death is established.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.





____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


